Case 0:19-cv-62542-XXXX Document 1 Entered on FLSD Docket 10/12/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

  JOSHUA STEPHEN BORK,

                 Plaintiff,
  v.

  ALL DADE PLUMBING, INC.,
  DANIEL BOYER,
  KENNETH DEAN RICHTER, II,

              Defendants.
  __________________________________/

                                           COMPLAINT
                                       {Jury Trial Demanded}

         Plaintiff, JOSHUA STEPHEN BORK, brings this action against Defendants, ALL DADE

  PLUMBING, INC., DANIEL BOYER, and KENNETH DEAN RICHTER, II, pursuant to the Fair

  Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff JOSHUA STEPHEN BORK was a resident of the

  State of Florida and an “employee” of Defendants as defined by the FLSA.

  3.     Plaintiff JOSHUA STEPHEN BORK regularly performed work in Broward County,

  Florida.

  4.     Defendants regularly performed work in Broward County, Florida

  5.     At all times material hereto, Defendant, ALL DADE PLUMBING, INC., was a Florida

  corporation with its principal place of business in South Florida, engaged in commerce in the field

  of plumbing services, at all times material hereto was the “employer” of Plaintiff as that term is
Case 0:19-cv-62542-XXXX Document 1 Entered on FLSD Docket 10/12/2019 Page 2 of 3



  defined under statutes referenced herein, engaged along with its employees in interstate commerce,

  and has annual gross sales and/or business volume of $500,000 or more.

  6.     Defendant, DANIEL BOYER, is a resident of Miami-Dade County, Florida and was, and

  now is, a manager of Defendant, ALL DADE PLUMBING, INC., controlled Plaintiff’s duties,

  hours worked, and managed the day-to-day operations of ALL DADE PLUMBING, INC..

  Accordingly, DANIEL BOYER was and is an “employer” of the Plaintiff within the meaning of

  29 U.S.C. §203(d).

  7.     Defendant, KENNETH DEAN RICHTER, II, is a resident of Miami-Dade County, Florida

  and was, and now is, a manager of Defendant, ALL DADE PLUMBING, INC., controlled

  Plaintiff’s duties, hours worked, and compensation, and managed the day-to-day operations of

  ALL DADE PLUMBING, INC.. Accordingly, KENNETH DEAN RICHTER, II was and is an

  “employer” of the Plaintiff within the meaning of 29 U.S.C. §203(d).

  8.     Two or more of Defendants’ employees handled tools, supplies, and equipment

  manfuactured outside Florida in furthernace of their business including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, paper, torches, glue

  and cleaner, drills, saw, and plungers.

  9.     Plaintiff JOSHUA STEPHEN BORK worked for Defendants as a plumber.

  10.    Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for hours worked over 40 each week.

  11.    Defendants failed to pay Plaintiff’s full and proper minimum wages for certain hours

  worked during Plaintiff’s employment.

  12.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.
Case 0:19-cv-62542-XXXX Document 1 Entered on FLSD Docket 10/12/2019 Page 3 of 3



  13.     Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

  14.     Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  15.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  16.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-15 above as if

  set forth herein in full.

  17.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

  liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  18.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791
